DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/12/2021 has been entered.  Claim 24 has been amended. Claims 16-20 were previously cancelled.  Accordingly, claims 1-15 and 21-25 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 6-10 filed 08/12/2021, with respect to claims 1 and 21 have been fully considered and are persuasive.  The 103 rejection on 08/03/2021 has been withdrawn. 

Reasons for Allowance
Claims 1-15 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a print head as instantly claimed is that while the prior art JANG (US 5,936,861) in view of FUERSTENBERG (US 2016/0046082) teaches a print head comprising a receiving end, a discharging end, a module, a source of cure energy, and a compactor, it does not teach or suggest that the source of cure energy mounted remote from a discharge end of a print head nor a transmission line extending from the source to a compactor.
Regarding claim 21, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a print head as instantly claimed is that while the prior art JANG (US 5,936,861) in view of FUERSTENBERG (US 2016/0046082) teaches a print head comprising a 
 Claims 2-15 and 22-25 are allowed because the claims are dependent upon allowable independent claims 1 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743